DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s representative, Mr. Steven J. Hanke, Registration Number 58,076 on Thursday, 08/12/2021.

The application has been amended as follows: 

1.-15 (Canceled)
16. (Currently Amended)	A method of constructing a spacecraft attachment and deployment system having a reconfigurable architecture, comprising:
providing a spacecraft attachment and deployment system having modular components that are reconfigurable for accommodating various spacecraft parameters, wherein the modular components include a rail assembly, an actuator assembly, and a deploying mechanism and the reconfigurable architecture allows for a width for the rail 
determining a number of spacecrafts to deploy;
selecting components of the rail assembly to provide the width for the rail assembly based on a width of the spacecrafts and selecting a number of rail assemblies to mechanically couple together based on the number of spacecrafts to deploy;
selecting the deploying mechanism based on a weight of and the number of the spacecrafts to deploy along a length of the rail assemblies;
selecting the actuator assembly based on the spacecrafts to deploy;
connecting the rail assembly, the deploying mechanism, and the actuating assembly together to form the spacecraft attachment and deployment system, wherein a number of the modular components varies based on the parameters and the number of the spacecrafts;
mechanically coupling a plurality of spacecraft attachment and deployment systems to an adapter
independently changing the width of the rail assembly for at least one of the plurality of spacecraft attachment and deployment systems while at least one other of the plurality of reconfigurable spacecraft attachment and deployment systems is coupled to the adapter and
securing the spacecrafts to 

Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A method of constructing a spacecraft attachment and deployment system having a reconfigurable architecture, which comprises providing modular components, that include a rail assembly, an actuator assembly, and a deploying mechanism, that are reconfigurable for accommodating various spacecraft parameters; mechanically coupling a plurality of spacecraft attachment and deployment systems to an adapter; and independently changing the width of the rail assembly for at least one of the plurality of spacecraft attachment and deployment systems while at least one other of the plurality of reconfigurable spacecraft attachment and deployment systems is coupled to the adapter and, at the same time, maintaining the width of the rail assemblies for yet others of the plurality of spacecraft attachment and deployment systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 364412 August 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644